Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 line 13 delete “current cathode” and insert “cathode”.
In claim 3 line 2 delete “an electrically insulating compound with the target material” and insert “the electrically insulating layer.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yoshikawa (US 5,103,766) teaches an arc evaporator wherein two targets are alternately operated as cathode and anode.  However, Yoshikawa does not teach a pause when switching the targets between cathode and anode.  Ramm (US 2008/0173536) contemplates a pause between operation of two cathodic arc targets but doesn’t teach the two targets alternatingly connected as anode and cathode.  Neither Ramm nor Yoshikawa teach an ignition process during the switchover pause.  Therefore since Ramm and Yoshikawa operate differently it would not be obvious to one of ordinary skill in the art to add the pause of Ramm to the bipolar target operation of Yoshikawa. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794